DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jonathan Kwok on August 10, 2021.

The application has been amended as follows: 
1. (Currently Amended) A method[[,]] comprising: 
	determining, during booting of a virtual machine in a cloud system, a number of network interfaces associated with the virtual machine; 
	determining whether the number of network interfaces associated with the virtual machine is less than a number of network interfaces specified for the virtual machine to perform a function; 
	in response to a determination that the number of network interfaces associated with the virtual machine is less than the number of network interfaces specified for the virtual machine to perform the function, creating an internal virtual network kernel interface that is associated with the virtual machine and is visible to a component of the virtual machine prior to provisioning of the virtual machine in the cloud system to meet the number of network interfaces specified for the virtual machine to perform the function, wherein the internal virtual kernel interface does not carry external data traffic; 
	associating the internal virtual network kernel interface with the virtual machine; ; and
	replacing the internal virtual network kernel interface with an external network interface in the virtual machine after the provisioning.

2. (Cancelled)

3. (Currently Amended) [[A]] The method of claim 1, wherein the external network interface is a virtual network interface. 

4. (Currently Amended) [[A]] The method of claim 1, wherein the external network interface is a physical network interface. 

5. (Currently Amended) [[A]] The method of claim 1, wherein determining the number of network interfaces associated with the virtual machine includes determining a number of external network interfaces associated with the virtual machine.

 6. (Currently Amended)  [[A]] The method of claim 1, further comprising deploying the virtual machine in the cloud system.

The method of claim 1, further comprising validating the virtual machine for deployment by a cloud management system.

8. (Original)  The method of claim 1, wherein the cloud system is a public cloud system.

9. (Currently Amended) A system[[,]] comprising: 
	a processor; and
a machine-readable storage medium storing instructions that, when executed by the processor, cause the processor 
		determine, during booting of a virtual machine in a cloud system, a number of network interfaces associated with the virtual machine; 
		determine whether the number of network interfaces associated with the virtual machine is less than a number of network interfaces specified for the virtual machine to perform a function; 
		respond to a determination that the number of network interfaces associated with the virtual machine is less than the number of network interfaces specified for the virtual machine to perform the functionby creating an internal virtual network kernel interface that is associated with the virtual machine and is visible to a component of the virtual machine prior to provisioning of the virtual machine in the cloud system to meet the number of network interfaces specified for the virtual machine to perform the function, wherein the internal virtual kernel interface does not carry external data traffic; 

		, and 
		replace the internal virtual network kernel interface with an external network interface in the virtual machine after the provisioning.

10. (Original) The system of claim 9, wherein the network interfaces include virtual network interfaces.

11. (Original)  The system of claim 9, wherein the network interfaces include physical network interfaces. 

12. (Currently Amended) The system of claim 9, wherein the internal virtual network kernel interface includes a TAP network interface.

13. (Original) The system of claim 9, wherein the cloud system is a private cloud system.

14. (Original) The system of claim 9, wherein the function includes booting of the virtual machine.

15.  (Currently Amended) A non-transitory machine-readable storage medium comprising instructions, the instructions executable by a processor to: 

	determine whether the number of network interfaces associated with the virtual machine is less than a number of network interfaces specified for the virtual machine to perform a function;
	in response to a determination that the number of network interfaces associated with the virtual machine is less than the number of network interfaces specified for the virtual machine to perform the function, create an internal virtual network kernel interface that is  associated with the virtual machine and is visible to a component of the virtual machine prior to provisioning of the virtual machine in the cloud system to meet the number of network interfaces specified for the virtual machine to perform the function, wherein the internal virtual kernel interface does not carry external data traffic; 
	associate the internal virtual network kernel interface with the virtual machine; ; and
	replace the internal virtual network kernel interface with an external network interface in the virtual machine after the provisioning.

16. (Original) The storage medium of claim 15, wherein the internal virtual network kernel interface associated with the virtual machine is not visible to an external network outside the virtual machine until the virtual machine is provisioned in the cloud system.





18. (Cancelled).

19. (Currently Amended) The storage medium of claim 15, wherein the internal virtual network kernel interface associated with the virtual machine acts as a layer 2 network interface to a component of the virtual machine.

20. (Original) The storage medium of claim 15, wherein the internal virtual network kernel interface is not used for carrying data traffic.

21. (New) The storage medium of claim 15, wherein the network interfaces include virtual network interfaces or physical network interfaces. 

22. (New) The method of claim 1, wherein the internal virtual network kernel interface associated with the virtual machine is not visible to an external network outside the virtual machine until the virtual machine is provisioned in the cloud system.

Allowable Subject Matter
Claims 1, 3-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all 
	Le teaches a method of virtual machine migration including network connections. (Abstract,   A source image of the hardware and software configuration of a source computer, including the state of at least one source disk, is automatically captured. The source computer may remain unprepared and requires no program for facilitating computer cloning and reconfiguration. The source image is automatically analyzed and the hardware configuration of a destination computer is determined. The source image is modified as needed for either compatibility with the destination computer, or for customization, and after possible modification the source image is deployed on the destination computer; and Column 31, Lines 57-65, A disk imaging system capable of accessing and manipulating an image's binding configuration can solve this problem; the disk imaging system according to the invention has this capability. First, it can determine the number of NIC bindings and each binding's settings. With knowledge of the destination computer's hardware configuration, detected either automatically, using known routines, or from user input, the imaging system could adapt the image's bindings to the destination computer's network hardware). Reddy also teaches a method of virtual machine migration including configuring internal network interfaces for the migrating virtual machine. (Abstract, determining, via a first resource manager executing on a processor, parameters of a request for allocating resources of a virtual server rack for performing a workload, determining logical computing resources to be utilized for performing the workload based on the parameters, determining first physical computing resources installed in a first physical rack and second physical computing resources installed in a second physical rack included in the virtual server rack to perform the determined logical computing resources, and instructing a first centralized manager of virtual hosts to provision the first physical computing resources into the logical computing resources to allocate the logical computing resources for performing the workload). The improvement includes: 
		in response to a determination that the number of network interfaces associated with the virtual machine is 	less than the number of network interfaces specified for the virtual machine to perform the function, creating an 	internal virtual network kernel interface that is associated with the virtual machine and is visible to a component of the 	virtual machine prior to provisioning of the virtual machine in the cloud system to meet the number of network 	interfaces specified for the virtual machine to perform the function, wherein the internal virtual kernel interface does 	not carry external data traffic; 
		associating the internal virtual network kernel interface with the virtual machine; 
		provisioning the virtual machine in the cloud system; and
		replacing the internal virtual network kernel interface with an external network interface in the virtual 	machine after the provisioning
	
The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Guthrie et al.  (United States Patent Application Publication 2020/0119981) {Discusses cloud provisioning using internal network interfaces}; and 
Terayama et al.  (United States Patent Application Publication 2015/0363221) {Discusses internal network gateways created for various tenants}.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199